Citation Nr: 0013813	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-23 186	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The evaluation of the veteran's service-connected residuals 
of a left ankle injury, rated 10 percent disabling from 
December 8, 1993; 20 percent from February 19, 1997; and 10 
percent from June 1, 1999, to include the propriety of the 
rating reduction from 20 percent to 10 percent disabling and 
entitlement to an effective date prior to February 19, 1997 
for the assignment of the 20 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
December 1993.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO), 
which granted service connection for residuals of a left 
ankle injury and assigned a 10 percent rating effective from 
December 8, 1993.  In addition, this rating decision also 
granted service connection for bulimia with post-traumatic 
stress disorder (PTSD) and assigned a 10 percent rating 
effective from December 8, 1993.  In April 1995, the veteran 
was notified of this decision and of her procedural and 
appellate rights.  The Board notes that the claims file was 
transferred to the RO in Winston-Salem, North Carolina in 
June 1998.

In May 1995, a general notice of disagreement was received.  
In September 1995, the veteran's representative clarified 
that that the issue being appealed was with regard to the 
ratings assigned for the left ankle disability and the 
psychiatric disability.  A statement of the case was 
furnished the veteran in October 1995, which characterized 
the issues as entitlement to an increased ratings for 
service-connected disabilities.  The Board notes, however, 
that more recently the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question that currently 
has been certified for appeal was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has re-characterized the issue 
on appeal as set forth on the preceding page.  The Board 
notes that with regard to the psychiatric issue, the veteran 
never perfected her appeal as to the rating assigned for 
bulimia with PTSD and that issue was not placed in appellate 
status.  38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 20.202.  

In an October 1995 rating decision, service connection was 
denied for a neck/shoulder/back disability on the basis that 
the claim was not well-grounded.  In addition, an increased 
rating for bulimia with PTSD was denied and the 10 percent 
rating for the left ankle disability was confirmed and 
continued.  In October 1995, the veteran was notified of this 
decision and of her procedural and appellate rights.  In 
November 1995, a notice of disagreement as to the service 
connection issue was received and the veteran was sent a 
statement of the case in January 1996.  However, thereafter, 
the veteran did not perfect her appeal as to that issue.  
38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 20.202.  

In April 1996, a substantive appeal as to the issue of the 
assigned rating for the left ankle disability was received.  
Thereafter, in a March 1997 rating decision, the RO granted 
an increased rating for the veteran's left ankle disability 
effective from February 19, 1997.  In addition, the RO 
reduced the veteran's 10 percent rating for bulimia with PTSD 
to non-compensable effective February 20, 1997.  In April 
1997, the veteran was notified of this decision and of her 
procedural and appellate rights.  A supplemental statement of 
the case was furnished the veteran in April 1997 regarding 
the left ankle disability issue.  In June 1997, a notice of 
disagreement was received as to the issue of an increased 
rating for bulimia with PTSD to include the propriety of the 
reduction thereof.  The veteran also indicated that she was 
appealing the assigned effective date for the increased 
rating for her left ankle disability.  Another supplemental 
statement of the case was furnished in June 1998 regarding 
both the left ankle disability issue (including the effective 
date issue) as well as the bulimia with PTSD issue.  

In a June 1998 rating decision, the RO increased the 
veteran's non-compensable rating for bulimia with PTSD to 10 
percent effective from February 20, 1997.  In June 1998, the 
veteran was notified of this decision and of her procedural 
and appellate rights.  The veteran never perfected her appeal 
as to the issue of an increased rating for bulimia.  
38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 20.202.  

The Board notes that subsequently, a December 1998 rating 
decision proposed a reduction in the evaluation for the 
veteran's residuals of a left ankle injury, from 20 percent 
to 10 percent.  In March 1999, the veteran and her spouse, 
accompanied by her representative, appeared and presented 
testimony at a hearing on appeal before a VA hearing officer.  
A complete transcript of the testimony is of record.  
Following the March 1999 hearing on appeal, the hearing 
officer issued a decision reducing the evaluation of the 
veteran's left ankle disability from 20 to 10 percent 
effective June 1, 1999.  The RO then issued a supplemental 
statement of the case on the issue of the evaluation of her 
service-connected disability in March 1999.  

In October 1999, the Board remanded this case for the veteran 
to be afforded a personal hearing before a member of the 
Board via videoconference from the RO.  In December 1999, a 
videoconference hearing was conducted.  


REMAND

The veteran contends that she is entitled to a higher rating 
for service-connected left ankle disability.  The veteran's 
claim is plausible, and therefore well grounded.  However, 
having found that the veteran's claim is plausible does not 
end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  

During both of her personal hearings, the veteran asserted 
that the documentary record is incomplete and that her most 
recent VA examination was inadequate for rating purposes.  

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107.  Fulfillment of the VA statutory duty to 
assist the appellant includes the procurement and 
consideration of any relevant VA or other medical records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Moreover, the Court has stated that the 
duty to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, 2 Vet. App. at 632. 

During both hearings, the veteran related that while she was 
attending a wedding in Norwich, Connecticut, she had to be 
admitted to the emergency room for left ankle problems.  
These records are not in the claims file.  In addition, 
during her December 1999 videoconference hearing, the veteran 
related that during 1999, she had been treated by a private 
physician, Dr. Rosenbloom of Rocky Mount, North Carolina, on 
4 to 5 occasions to include an examination in May 1999 which 
included range of motion studies.  As noted during the 
hearing, these private medical records are also not contained 
in the claims file.  Finally, the Board notes that prior to 
the veteran's recent relocation to North Carolina, she was 
treated for her left ankle disability at the VA medical 
centers in Hampton, Virginia, and Syracuse, New York.  The 
Board notes that there are clinical records in the claims 
file from these facilities.  However, since the veteran's 
claim includes consideration of the proper rating for the 
veteran's left ankle disability from the effective date of 
service connection, the Board believes that the RO should 
ensure that all medical records from these facilities dated 
since the veteran's discharge from service should be 
obtained.  

In addition, as noted, the veteran maintains that her last VA 
orthopedic examination (a privately contracted examination) 
was inadequate.  Specifically, she asserts that the examiner 
improperly recorded several personal facts on her history 
portion of the examination and also indicated that she could 
ambulate for a farther distance than she is able to ambulate.  
Further, she asserts that although the physician had her walk 
a short distance, he never had her remove her socks and did 
not examine her left ankle.  In light of these contentions, 
the veteran should be afforded another VA orthopedic 
examination so that the full extent of her disability may be 
considered.  In that regard, the Board notes that the 
appellant has also complained of persistent and constant pain 
of the left ankle.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's claim as a rating under the Diagnostic Code 
governing limitation of motion of the ankle should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  In addition, the examiner should 
indicate if limitation of motion of her left ankle is marked 
or moderate.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file dated since the 
veteran's discharge from service, of the 
veteran's treatment at the VA medical 
centers in Hampton, Virginia, and 
Syracuse, New York.

2.  The RO should contact the veteran and 
determine the name and location of the 
hospital in Norwich, Connecticut where 
she received emergent treatment for her 
left ankle.  After obtaining the 
appropriate medical release information, 
the RO should request copies of all 
clinical records of the veteran from that 
facility and these records should be 
associated with the claims file.  

3.  After obtaining the appropriate 
medical release information, the RO 
should request copies of all clinical 
records of the veteran which are not 
already in the claims file, from Dr. 
Rosenbloom of Rocky Mount, North 
Carolina.  These records should be 
associated with the claims file.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all current disabilities of the 
left ankle.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should be 
asked to determine whether the left ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
ankle is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  In addition, the examiner 
should indicate if limitation of motion 
of her left ankle is marked or moderate.

5.  The RO should readjudicate the 
veteran's claim as shown on the front 
page of this REMAND and in doing so 
consider staged ratings.  See Fenderson.  
If the action taken is adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




